Exhibit 10.3
Idenix Pharmaceuticals, Inc.
60 Hampshire Street
Cambridge, Massachusetts 02139
6 April, 2011
Novartis Pharma AG
Forum 1
Novartis campus
CH-4056 Basel
Switzerland

Attention:   Tony Rosenberg
Matt Owens

Gentlemen,
We refer to:

  (a)   the letter from Idenix Pharmaceuticals, Inc. (“Idenix”) to Novartis
Pharma AG (“Novartis”) dated 21 March 2003 relating to Novartis’ right regarding
the appointment and removal of Idenix’ Chief Financial Officer and other
matters, as amended by the letter, dated as of January 28, 2009, between Idenix
and Novartis (the “Letter”); and

  (b)   The General Waiver and Consent dated as of the date of this letter
between Idenix and Novartis (the “General Waiver and Consent”).

We refer also to the Financing (as defined in the General Waiver and Consent),
and to Novartis’ waiver of certain rights and grant of certain consents to
Idenix in connection with the Financing, as set out in the General Waiver and
Consent.
In partial consideration of Novartis’ General Waiver and Consent to the proposed
Financing, Idenix and Novartis agree that:

  1.   The references to “thirty-five percent (35%)” and “forty percent (40%)”
in clauses (x) and (y) of paragraph 2 of the Letter are both hereby amended to
“thirty percent (30%)”.

  2.   Except as amended by this letter, the Letter, including paragraph 3 of
the Letter which sets out Idenix’ agreement with regard to its practice in
connection with the preparation of financial statements and reports, remains in
full force and effect.

 

 



--------------------------------------------------------------------------------



 



This letter is subject to and interpreted in accordance with the substantive
laws of the State of New York.
If the above correctly states the agreement between Idenix and Novartis, please
countersign this letter in the space indicated below, whereupon this letter
shall constitute a binding agreement between Idenix and Novartis.
Yours sincerely,

          IDENIX PHARMACEUTICALS, INC.    
 
       
By:
  /s/ Maria Stahl
 
Name: Maria Stahl    
 
  Title: SVP, General Counsel    
 
        Acknowledged and agreed as of the date of this letter:    
 
        NOVARTIS PHARMA AG    
 
       
By:
  /s/ Tony Rosenberg
 
Name: Tony Rosenberg    
 
  Title: Head Partnering & Emerging Businessess    
 
       
By:
  /s/ Matt Owens
 
Name: Matt Owens    
 
  Title: Senior Legal Counsel    

 

 